Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the communications dated 05/16/2022, claims 21, 23-29, 31-37 and 39-40 are active in this application.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian E. Hennessey, Reg. No. 51,271 on 08/11/2022.
The application has been amended as follows:
21. (Currently amended) A system comprising a computing device including a processor and a
memory storing instructions, the instructions when executed by the processor causing the
computing device to implement:
	a user interface module configured to communicate with a user device, the user interface
module configured to direct the user device to display information and queries to a user and
receiving responses from the user device input by the user;
	a diagnostic module configured to transmit to the user interface module a first query and
a second query, the second query being formed based on a response to the first query received
from the user on the user device, the diagnostic module further configured to transmit to the user
interface module a list of potential differential diagnoses in order of descending likelihood of
diagnosis

	a record processing system configured to receive a first response associated with the first
query and a second response associated with the second query, the record processing system
configured to associate the first and second responses with patient record information stored in a
database, wherein the list of potential differential diagnoses are formed based on the first and second responses.

29. (Currently amended) A computer-implemented interactive method for diagnosing a patient,
the method comprising:
	directing a user device to display a first query and a second query, the second query being
formed based on a response to the first query received from the-user a user on the user device;
	directing the user device to display a list of potential differential diagnoses in order of
descending likelihood of diagnosis

	receiving a first response associated with the first query and a second response associated
with the second query; and
	associating the first and second responses with patient record information stored in a
database, wherein the list of potential differential diagnoses in order of descending likelihood of diagnosis are formed based on the first and second responses.

37. (Currently amended) A non-transitory computer readable medium storing instructions, the
instructions, when executed by a computer including a memory, causing the computer to:
	direct a user device to display a first query and a second query, the second query being
formed based on a response to the first query received from the-user a user on the user device;
	direct the user device to display a list of potential differential diagnoses in order of
descending likelihood of diagnosis

	receive a first response associated with the first query and a second response associated
with the second query; and
	associate the first and second responses with patient record information stored in a
database, wherein the list of potential differential diagnoses in order of descending likelihood of diagnosis are formed based on the first and second responses.

Allowable subject matter
4.	The following is an examiner’s statement of reason for allowance:
In view of the Applicants’ arguments and in view of the updated searches, none of the prior arts and the references of record teaches or suggests the claimed invention having the combination of features and elements of the independent claims 21, 29 and 37.
Dependent claims are allowable because they depend from allowable base claims.	
Updated searches for prior arts including Non-Patent Literature have been conducted by Examiner.  None of the prior arts of record teach or suggest the claimed invention.  Claims 21, 23-29, 31-37 and 39-40 are allowed.	


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153